UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Money Market Fund The fund's portfolio 3/31/13 (Unaudited) REPURCHASE AGREEMENTS (36.5%) (a) Principal amount Value Interest in $336,500,000 joint tri-party repurchase agreement dated 3/28/13 with Citigroup Global Markets, Inc. due 4/1/13 - maturity value of $12,800,299 for an effective yield of 0.21% (collateralized by various mortgage backed securities with coupon rates ranging from 1.745% to 6.00% and due dates ranging from 1/1/18 to 3/1/43, valued at $343,230,000) $12,800,000 $12,800,000 Interest in $77,700,000 joint tri-party repurchase agreement dated 3/28/13 with Credit Suisse Securities (USA) due 4/1/13 - maturity value of $2,475,072 for an effective yield of 0.26% (collateralized by various mortgage backed securities, foreign government bonds and various corporate bonds and notes with coupon rates ranging from 0.631% to 11.375% and due dates ranging from 3/7/14 to 12/15/47, valued at $81,261,284) 2,475,000 2,475,000 Interest in $110,000,000 joint tri-party repurchase agreement dated 3/28/13 with Deutsche Bank Securities, Inc. due 4/1/13 - maturity value of $13,770,383 for an effective yield of 0.25% (collateralized by a U.S. Treasury Bond with a coupon rate of 4.50% and a due date of 5/15/38, valued at $112,200,100) 13,770,000 13,770,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 3/28/13 with Goldman Sach & Co. due 4/1/13 - maturity value of $12,800,299 for an effective yield of 0.21% (collateralized by various mortgage backed securities with coupon rates ranging from 2.263% to 7.00% and due dates ranging from 6/1/19 to 4/1/43, valued at $178,500,000) 12,800,000 12,800,000 Interest in $461,568,000 joint tri-party repurchase agreement dated 3/28/13 with RBC Capital Markets due 4/1/13 - maturity value of $12,800,313 for an effective yield of 0.22% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 4.00% and due dates ranging from 1/1/42 to 5/1/42, valued at $470,802,237) 12,800,000 12,800,000 Interest in $47,845,000 joint tri-party term repurchase agreement dated 3/7/13 with Merrill Lynch & Co., Inc. due 6/5/13 - maturity value of $2,000,950 for an effective yield of 0.19% (collateralized by various U.S. Treasury Notes with a coupon rate of 0.25% and due dates ranging from 12/15/14 to 2/15/15, valued at $48,802,795) 2,000,000 2,000,000 Interest in $33,000,000 joint tri-party term repurchase agreement dated 3/26/13 with Deutsche Bank Securities, Inc. due 4/2/13 - maturity value of $4,000,101 for an effective yield of 0.13% (collateralized by various mortgage backed securities with coupon rates ranging from 2.11% to 6.50% and due dates ranging from 3/1/20 to 9/1/42, valued at $33,660,000) 4,000,000 4,000,000 Interest in $4,000,000 tri-party term repurchase agreement dated 3/27/12 with Barclays Capital, Inc. due 4/3/13 - maturity value of $4,000,070 for an effective yield of 0.09% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 4.50% and due dates ranging from 10/1/40 to 3/1/42, valued at $4,080,000) 4,000,000 4,000,000 Interest in $315,000,000 joint tri-party term repurchase agreement dated 3/27/13 with Citigroup Global Markets, Inc. due 4/3/13 - maturity value of $4,000,078 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.779% to 4.50% and due dates ranging from 12/1/20 to 2/1/43, valued at $321,612,966) 4,000,000 4,000,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 3/28/13 with JPMorgan Securities, Inc. due 4/4/13 - maturity value of $4,000,101 for an effective yield of 0.13% (collateralized by various mortgage backed securities with coupon rates ranging from 3.00% to 4.00% and due dates ranging from 2/1/27 to 1/1/43, valued at $102,000,786) 4,000,000 4,000,000 Total repurchase agreements (cost $72,645,000) COMMERCIAL PAPER (18.0%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.210 4/15/13 $1,800,000 $1,799,848 Bank of Nova Scotia (Canada) 0.230 9/9/13 1,500,000 1,498,457 Barclays Bank PLC 144A, Ser. 10-1 (United Kingdom) 0.170 4/18/13 1,050,000 1,049,916 Canada (Government of) (Canada) 0.170 10/9/13 1,050,000 1,049,053 COFCO Capital Corp. (Rabobank Nederland, NY Branch (LOC)) 0.320 4/5/13 2,000,000 1,999,929 Commonwealth Bank of Australia 144A (Australia) 0.260 6/17/13 1,950,000 1,948,916 DnB Bank ASA 144A (Norway) 0.270 8/7/13 1,200,000 1,198,848 Export Development Canada (Canada) 0.200 4/23/13 1,000,000 999,878 General Electric Capital Corp. 0.230 7/22/13 2,650,000 2,648,104 HSBC USA, Inc. (United Kingdom) 0.601 4/4/13 900,000 899,978 HSBC USA, Inc. (United Kingdom) 0.371 8/16/13 1,350,000 1,348,099 HSBC USA, Inc. (United Kingdom) 0.290 7/10/13 925,000 924,255 ICICI Bank, Ltd./Hong Kong (Hong Kong) 0.321 7/23/13 2,050,000 2,047,941 Nordea North America Inc./DE (Sweden) 0.250 6/10/13 800,000 799,611 Roche Holdings, Inc. (Switzerland) 0.125 5/15/13 2,130,000 2,129,675 Roche Holdings, Inc. (Switzerland) 0.120 5/13/13 1,000,000 999,860 Royal Bank of Scotland Holdings (USA), Inc. 0.130 4/10/13 1,000,000 999,968 Standard Chartered Bank/New York 0.260 7/1/13 800,000 799,474 Standard Chartered Bank/New York 144A 0.290 4/9/13 1,250,000 1,249,919 State Street Corp. 0.200 8/8/13 2,000,000 1,998,567 Sumitomo Mitsui Banking Corp. (Japan) 0.240 4/11/13 2,100,000 2,099,860 Toyota Motor Credit Corp. 0.230 5/29/13 1,000,000 999,629 Toyota Motor Credit Corp. 0.210 5/16/13 2,125,000 2,124,442 Wal-Mart Stores, Inc. 0.110 4/29/13 2,100,000 2,099,820 Total commercial paper (cost $35,714,047) U.S. TREASURY OBLIGATIONS (11.7%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.155 5/2/13 $2,200,000 $2,199,710 U.S. Treasury Bills 0.150 1/9/14 2,540,000 2,537,005 U.S. Treasury Bills 0.142 4/4/13 5,800,000 5,799,932 U.S. Treasury Bills 0.132 8/22/13 1,050,000 1,049,458 U.S. Treasury Bills 0.122 7/25/13 2,200,000 2,199,157 U.S. Treasury Bills 0.112 7/5/13 2,540,000 2,539,263 U.S. Treasury Notes (k) 3.500 5/31/13 2,000,000 2,010,910 U.S. Treasury Notes (k) 0.625 4/30/13 4,875,000 4,876,799 Total U.S. treasury obligations (cost $23,212,234) ASSET-BACKED COMMERCIAL PAPER (10.1%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.160 4/17/13 $1,000,000 $999,929 Chariot Funding, LLC 0.180 6/20/13 2,000,000 1,999,200 Chariot Funding, LLC 0.180 5/6/13 1,025,000 1,024,821 Fairway Finance, LLC (Canada) 0.200 4/10/13 850,000 849,958 Fairway Finance, LLC 144A (Canada) 0.000 4/9/13 925,000 925,000 Gotham Funding Corp. (Japan) 0.200 6/14/13 400,000 399,836 Gotham Funding Corp. (Japan) 0.200 4/15/13 2,650,000 2,649,794 Jupiter Securitization Co., LLC 0.180 5/28/13 3,000,000 2,999,145 Old Line Funding, LLC 0.190 4/19/13 1,500,000 1,499,858 Straight-A Funding, LLC 144A, Ser. 1 0.190 4/17/13 1,825,000 1,824,846 Straight-A Funding, LLC 144A, Ser. 1 0.190 4/9/13 800,000 799,966 Thunder Bay Funding, LLC 0.190 4/23/13 1,100,000 1,099,872 Thunder Bay Funding, LLC 0.150 4/25/13 1,075,000 1,074,893 Thunder Bay Funding, LLC 144A 0.190 4/19/13 880,000 879,916 Working Capital Management Co. (Japan) 0.210 4/16/13 1,016,000 1,015,911 Total asset-backed commercial paper (cost $20,042,945) CERTIFICATES OF DEPOSIT (7.5%) (a) Interest rate (%) Maturity date Principal amount Value Bank of America, NA, Ser. GLOB 0.200 4/22/13 $1,035,000 $1,035,000 Bank of Montreal/Chicago, IL FRN (Canada) 0.424 6/21/13 1,350,000 1,350,000 Bank of Nova Scotia/Houston FRN 0.630 9/17/13 1,500,000 1,502,232 Citibank, NA 0.180 4/9/13 1,025,000 1,025,000 JPMorgan Chase Bank 0.250 9/18/13 900,000 900,000 National Australia Bank, Ltd. (Australia) 0.258 5/20/13 1,100,000 1,100,000 National Australia Bank, Ltd./New York FRN (Australia) 0.382 4/24/13 1,200,000 1,200,000 Nordea Bank Finland PLC/New York 0.250 9/12/13 2,225,000 2,225,000 Svenska Handelsbanken/New York, NY (Sweden) 0.220 7/15/13 2,050,000 2,050,209 Toronto-Dominion Bank/NY FRN (Canada) 0.302 10/21/13 2,500,000 2,500,000 Total certificates of deposit (cost $14,887,441) CORPORATE BONDS AND NOTES (5.6%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes FRN (Australia) 0.343 4/12/13 0.343 $1,350,000 $1,350,118 JPMorgan Chase & Co. sr. unsec. notes 4.750 5/1/13 0.307 2,200,000 2,208,147 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.683 5/15/14 0.683 3,925,000 3,925,002 Toronto-Dominion Bank (The) sr. unsec. notes FRN Ser. MTN (Canada) 0.481 7/26/13 0.481 500,000 500,368 Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.700 8/1/13 0.334 550,000 559,834 Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.500 5/1/13 0.299 550,000 552,353 Westpac Banking Corp. 144A sr. unsec. FRN notes (Australia) 0.855 4/8/13 0.855 2,000,000 2,000,198 Total corporate bonds and notes (cost $11,096,020) MUNICIPAL BONDS AND NOTES (5.0%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value District of Columbia (0.5%) American University Commercial Paper, Ser. A 0.170 6/10/13 P-1 $1,000,000 $999,669 Illinois (0.5%) Illinois State Educational Facilities Authority VRDN (Lake Forest Open Lands) (Northern Trust Co. (LOC)) (M) 0.140 8/1/33 A-1+ 1,000,000 1,000,000 Kentucky (1.1%) Kentucky State Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C (M) 0.110 5/1/34 VMIG1 2,100,000 2,100,000 Maryland (0.4%) Johns Hopkins University Commercial Paper, Ser. C 0.170 6/25/13 P-1 800,000 800,000 Michigan (0.6%) Trinity Health Corporation Commercial Paper 0.160 4/2/13 P-1 1,275,000 1,274,994 North Carolina (1.1%) Duke University Commercial Paper, Ser. B-98 0.170 6/13/13 P-1 1,750,000 1,749,397 Wake County, VRDN, Ser. B (M) 0.130 3/1/24 VMIG1 500,000 500,000 Texas (0.2%) Harris County, Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.120 10/1/29 VMIG1 470,000 470,000 Wisconsin (0.6%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank, NA (LOC)) (M) 0.110 8/15/33 VMIG1 1,140,000 1,140,000 Total municipal bonds and notes (cost $10,034,060) SHORT-TERM INVESTMENT FUND (4.0%) (a) Shares Value Putnam Money Market Liquidity Fund 0.12% (AFF) 8,000,000 $8,000,000 Total short-term investment fund (cost $8,000,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (2.1%) (a) Yield (%) Maturity date Principal amount Value Federal National Mortgage Association unsec. notes 0.157 8/9/13 $1,250,000 $1,251,527 Federal Home Loan Bank sr. unsec notes 0.172 9/20/13 2,000,000 1,999,953 Federal Home Loan Bank unsec. notes 0.151 7/9/13 1,000,000 1,000,676 Total U.S. government agency obligations (cost $4,252,156) TOTAL INVESTMENTS Total investments (cost $199,883,903) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $198,863,943. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $8,000,000 $— $132 $8,000,000 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 78.2% Canada 6.8 Australia 4.7 Japan 3.1 United Kingdom 2.1 Switzerland 2.1 Sweden 1.4 Hong Kong 1.0 Norway 0.6 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $20,042,945 $— Certificates of deposit — 14,887,441 — Commercial paper — 35,714,047 — Corporate bonds and notes — 11,096,020 — Municipal bonds and notes — 10,034,060 — Repurchase agreements — 72,645,000 — Short-term investment fund 8,000,000 — U.S. government agency obligations — 4,252,156 — U.S. treasury obligations 23,212,234 Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
